Title: From George Washington to Lieutenant Colonel Eleazer Oswald, 14 October 1778
From: Washington, George
To: Oswald, Eleazer


          
            Sir,
            Head Quarters Fredericksburg October 14th 1778
          
          I received your letter of the 4th at Fish Kill—On my return to this place, I immediately sent for you to have some matters explained,  
            
            
            
            concerning which you appear to have adopted an erroneous idea—But to my surprise, I found you were gone to Philadelphia.
          You say you think you have a right to a sight of the report of the board of General officers on which the plan adopted by the Committee of arrang<ement> was founded; and declare your opinion, that both this and the subsequent report of another Board which settled the rank of the field officers of Artillery ought to have been inserted at large in general orders—These papers are neither of them in my possession; but as well as I recollect, they were not only substantially but almost literrally published in the General orders of the —in the first instance in the shape of a report of the Committee, in the last with scarcely any change of form. But if you have any scruples on the subject, you can easily remove them by applying to the Committee of arrangement who have the original papers, and who, I dare say, will readily communicate them.
          It is not for me to enter into the merits of the principles on which the decision you complain of was founded. It is only to be lamented, that no mode which can be invented to adjust competitions about rank will satisfy all the parties. But unless decisions once formed be adhered to there will never be any thing but confusion and discontent in the army. I must always regret when a good officer leaves the service, but as you are determined to do it—I shall not refuse to accept your resignation.
          You are acquainted, with the forms used upon these occasions—and that it will be necessary to produce a certificate of a settlement of accounts and your commission either to be retained or cancelled by an indorsement. I am Sir Your most hume servt.
        